In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-2204
STEVEN D. HALFHILL,
                                            Plaintiff-Appellant,
                                v.

NORTHEAST SCHOOL CORPORATION,
                                            Defendant-Appellee.
                         ____________
           Appeal from the United States District Court
    for the Southern District of Indiana, Terre Haute Division.
          No. 2:04-cv-0296—John Daniel Tinder, Judge.
                         ____________
ARGUED NOVEMBER 9, 2006—DECIDED DECEMBER 28, 2006
                   ____________


  Before BAUER, POSNER, and FLAUM, Circuit Judges.
  FLAUM, Circuit Judge. Steven D. Halfhill worked as a
third-grade teacher for the Northeast School Corporation
(Northeast) in Sullivan County, Indiana during the 2001-
2002 and 2002-2003 school years. Northeast elected not
to renew his teaching contract for the 2003-2004 school
year because of four incidents in which Halfhill made
physical contact with students when disciplining them.
Halfhill sued, alleging that Northeast violated his pro-
cedural due process rights, in violation of 42 U.S.C. § 1983,
and breached his employment contract, in violation of
state law. The district court granted Northeast’s motion
for summary judgment and denied Halfhill’s cross-motion
2                                              No. 06-2204

for summary judgment. Halfhill appeals both rulings. For
the following reasons, we affirm.


                     I. Background
  Halfhill worked as a third-grade teacher at Northeast
for two years, but Northeast declined to renew his teach-
ing contract for a third year. In support of its decision,
Northeast claimed that Halfhill demonstrated a lack of
professionalism on four occasions. In September 2001,
while Halfhill was supervising an indoor recess, he
grabbed a misbehaving student (by the back of the neck
or arm, the parties disagree) and led him to an area
where the two could talk in private. The boy’s parents com-
plained to the principal, Mark Baker, who spoke with
Halfhill and advised him of the limited circumstances
in which a teacher is permitted to touch a student.
  On September 28, 2002, Halfhill disciplined another
misbehaving student by placing his thumb and index
finger under the child’s chin and pressing it upward.
Halfhill touched the student in this manner to force the
child to make eye contact with him. That student’s parents
also complained, and Baker met with Halfhill a second
time, advising him that a teacher is “going to lose” anytime
he touches a student.
  In October 2002, parents complained about allegations
that Halfhill had choked and kicked a student and looked
into the girls’ bathroom. Baker, Halfhill, and school
superintendent Richard Walters met with the parents to
discuss the allegations. At the meeting, Halfhill acted in
a negative and hostile manner, and Baker reminded
Halfhill that the parents had a right to express their
concerns. Though a subsequent investigation found no
merit to the parents’ allegations, Halfhill’s attitude dur-
ing the meeting concerned Baker and Walters.
No. 06-2204                                              3

  The last incident, which influenced Northeast’s decision
more than the others, occurred in April 2003. A scuffle
between two students prompted Halfhill to escort one of
the students to the office by placing his hand high on the
student’s back or neck. The student complained that
Halfhill hurt him, and the student’s mother contacted
the school. Baker and Walters met soon afterwards and
decided to recommend that the Northeast School Board
(Board) not renew Halfhill’s contract for the next school
year. The fact that Halfhill would receive certain tenure
privileges along with his next teaching contract in-
fluenced their decision.
  On April 22, 2003, Walters and Baker informed Halfhill
that they were recommending that the Board not renew
his contract and explained the reasons for their decision.
Halfhill responded by voicing his disagreement. On April
28, the Board held a special meeting to discuss the
renewal of Halfhill’s contract. After an executive session
in which Baker and Walters answered the Board’s ques-
tions about Halfhill and made their recommendation
against rehiring him, the Board voted, in an open session,
not to renew Halfhill’s contract. The Board notified
Halfhill about its decision the next day, which was two
days before the statutory deadline for informing a non-
permanent teacher of a decision not to renew his contract.
Had the Board passed the statutory deadline without
making a decision, Halfhill’s employment contract would
have been renewed automatically. See Ind. Code § 20-6.1-4-
14 (now repealed)
  Halfhill’s contract incorporated the terms of a “Master
Contract” applicable to all teachers in the school district
and contained a number of provisions relevant to this
dispute. Article V provided, “An employee shall not be
disciplined, reprimanded, suspended, reduced in com-
pensation, discharged, or deprived of any professional
advantage without just cause.” Article XIII required that
4                                             No. 06-2204

school administrators evaluate each teacher’s performance
on a yearly basis using a particular evaluation form. The
form provided space for an administrator to make com-
ments about the teacher’s performance and to mark
whether “the teacher’s contract should be renewed,” “the
teacher should be transferred to a different assignment
where he/she could serve in a more effective and satis-
factory way,” “the teacher should be given permanent
status,” or “the teacher’s contract should be non-renewed.”
Article XIII also allowed the teacher to rebut, in writing,
any negative comment on the evaluation form. Halfhill
received three evaluations during the time he worked for
Northeast. The last one, which he received on November
19, 2002, recommended that his contract be renewed.
  Two other provisions of Halfhill’s contract are also
relevant. Article XIV discussed dismissal procedures and
required the Board to provide a hearing to any teacher
whose administrative staff recommended the teacher’s
dismissal. Article XV outlined a teacher’s right to griev-
ance procedures. If a teacher believed that the school had
violated one of the terms of his teaching contract, then
under Article XV, that teacher could submit a grievance
to his or her principal. The principal had five days to
respond to the grievance, and if the teacher was not
satisfied with the response, then the teacher could appeal
successively to the superintendent, an arbitrator, and,
finally, the Board. The Board made a final decision about
the grievance, and its decision was binding on all parties.
  On May 1, 2003, Halfhill, pursuant to his rights under
Ind. Code § 20-6.1-4-14, requested that the Board provide
him with a written explanation of the reasons for its
decision not to rehire him. On May 6, the Board provided
its explanation, which recounted the four incidents
discussed above. Halfhill then filed an Article XV griev-
ance with Baker and requested a meeting with the Board
so that he could explain why its decision was improper. On
No. 06-2204                                                 5

May 9, Baker responded in writing to Halfhill’s grievance
and declined to reconsider his recommendation to the
Board. On May 14, 2003, Halfhill appealed Baker’s
response to Superintendent Walter.
  On May 22, Halfhill met with the Board to discuss its
decision. He brought with him a lengthy written statement
“as a kind of rebuttal to Dr. Baker’s reasoning . . . for non-
renewal,” but the Board refused to read the letter. Halfhill
Dep. at 31. Nevertheless, the Board gave Halfhill and his
attorney an opportunity to tell Halfhill’s side of the story.
Id. The Board did not tell Halfhill what Baker or Walters
had said about him, and Halfhill had no right to call or
cross-examine witnesses. Halfhill also claims that the
presiding member of the Board told him that the May 22
meeting was not a hearing. On May 28, the Board voted
to affirm its decision not to renew Halfhill’s contract.
  Halfhill then appealed his grievance to non-binding
arbitration. Halfhill’s representative in the arbitration,
Dan Hartz, testified that he contacted Walters prior to
the January 30, 2004 arbitration hearing and that
Walters told him arbitration was a waste of time because
“regardless of what the arbitrator decides it is only
advisory and it comes back to the same group of people,
the Board of Education, who have already made the
decision.” Appellant’s Br. at 40. As it happened, Walters’
prediction was accurate. The arbitrator recommended
that the Board reinstate Halfhill to his old position,
concluding that Northeast discharged him without just
cause in violation of Article V. On August 16, 2004,
however, the Board voted to reject the arbitrator’s recom-
mendation.
  On November 12, 2004, Halfhill filed this lawsuit,
alleging that Northeast had breached his employment
contract and violated his procedural due process rights. On
April, 6, 2006, the district court granted Northeast’s and
6                                               No. 06-2204

denied Halfhill’s motion for summary judgment. It ruled
that Halfhill possessed no property interest in the renewal
of his teaching contract; that even assuming Halfhill
possessed such an interest, Northeast provided him with
adequate process; and that Northeast did not breach his
employment contract.


                       II. Analysis
  The Court reviews the district court’s grant of sum-
mary judgment de novo. In the course of our review, we
consider the facts in the light most favorable to Halfhill,
the non-moving party, and draw all reasonable inferences
in his favor. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986).


    A. Property Interest
   Halfhill contends that Northeast deprived him of a
property interest without providing adequate due pro-
cess protections. To prove a violation of procedural due
process rights, a plaintiff must show that the State
deprived him of a protected liberty or property interest
and that the deprivation occurred without adequate due
process. Brown v. City of Michigan City, Indiana, 462 F.3d
720, 728 (7th Cir. 2006). “A protected property interest
in employment can arise from a state statute, regulation,
municipal ordinance, or an express or implied contract—
those ‘rules or understandings that secure certain bene-
fits and that support claims of entitlement to those bene-
fits.’ ” Johnson v. City of Fort Wayne, Indiana, 91 F.3d 922,
943 (7th Cir. 1996) (quoting Border v. City of Crystal Lake,
75 F.3d 270, 273 (7th Cir. 1996)).
  Halfhill appropriately concedes that he had no right to
continued employment under Indiana law. When the Board
No. 06-2204                                                7

decided not to renew Halfhill’s contract, the teaching
contract of a teacher with more than two years of experi-
ence (permanent and semi-permanent teachers) continued
indefinitely until the teacher signed a new contract, and
a school board could not cancel the contract without good
cause. Ind. Code § 20-6.1-4-10, 10.5 & 11 (now repealed).
Teachers with two or fewer years of experience (non-
permanent teachers), however, had no right to continued
employment, though they had to be informed of a non-
renewal decision by May 1. Id. § 20-6.1-4-14(a)(1) (now
repealed).
   Halfhill maintains, instead, that he possessed property
rights that arose out of his employment contract. See
Batagiannis v. W. Lafayette Cmty. Sch. Corp., 454 F.3d
738, 740 (7th Cir. 2006) (holding that a contractual
right can create a protectable property interest). Halfhill
first argues that he had a property right that stemmed
from Article V’s “Just Cause” provision, which stated that
an employee could not be “disciplined, reprimanded,
suspended, reduced in compensation, discharged, or de-
prived of any professional advantage without just cause.”
Northeast responds that it did not discipline or discharge
Halfhill but merely declined to renew his teaching con-
tract, a decision on which Article V has no bearing.
  At the time of the Board’s decision, Indiana law provided
that a school board could decline to renew a non-perma-
nent teacher’s contract for any reason. Ind. Code § 20-6.1-
4-14(i)(1) (now repealed). In addition, the law presumed
that these statutory provisions were a part of every
teacher’s contract. See, e.g., Bd. of Trs. of Hamilton
Heights Sch. Corp. v. Landry, 560 N.E.2d 102, 108 (Ind.
Ct. App. 1990). In light of this presumption, the Board’s
decision not to renew Halfhill’s contract was not discipline,
discharge, or the deprivation of any professional advan-
tage. Halfhill had no expectation of continued employ-
ment beyond the end of the 2002-2003 school year, and he
8                                              No. 06-2204

received everything to which he was entitled under his
contract. Indeed, to hold otherwise would require us to
conclude that Northeast elected to give tenure rights to
teachers on their first day on the job—an unlikely proposi-
tion.
  We find persuasive a decision by the Montana Supreme
Court, which considered a nearly identical question and
arrived at the same result. See Irving v. Sch. Dist. No. 1-
1A, Valley County, 248 Mont. 460, 468, 813 P.2d 417, 422
(1991). In Irving, the plaintiff was a non-tenured teacher
whose contract was not renewed. She claimed that she
had a contract right to continued employment based on a
contract provision which stated, “No teacher shall be
disciplined, dismissed, reduced in rank or compensa-
tion[ ], or deprived of any professional advantage with-
out due process.” Id. The court concluded that “[a]s a
nontenure teacher who had no legitimate expectation of
contract renewal, [the plaintiff] was not dismissed or
deprived of any professional advantage. She received all
benefits, privileges[,] and rights she was entitled to.” Id.
As in Irving, Halfhill received all the benefits that his
contract provided him. Consequently, he was not disci-
plined, discharged, or deprived of any professional advan-
tage.
  Halfhill next argues that he had a property right that
arose out of Article XIII. That provision, however, simply
required the school to evaluate his performance before
January 1 of each school year, and the parties agree that
Baker conducted those evaluations. As a result, if Article
XIII created a property right, Halfhill was not deprived
of it.
  Halfhill also contends that his November 19, 2002
evaluation gave him a right to be notified by January 1,
2003 whether Baker would recommend that the Board
renew his contract. In other words, Halfhill maintains,
No. 06-2204                                               9

once Baker advised Halfhill on November 19 that he
would recommend that Halfhill’s contract be renewed,
Baker could not change his mind, even if—as Northeast
alleged here—Halfhill engaged in subsequent misconduct.
The Court rejects this argument. Nothing in Halfhill’s
evaluation form said that Baker’s perceptions about
Halfhill’s performance were set in stone. Halfhill attempts
to manipulate this check-the-box, mid-year evaluation
form into an unalterable right to receive a positive year-
end recommendation, but neither Article XIII nor the
evaluation form provided such a right.
  Halfhill also claims that he possessed a right, under
Article XIV, to receive certain due process procedures
before being dismissed. Putting aside whether Halfhill
can assert a property right in these procedures, see Kyle v.
Morton High Sch., 144 F.3d 449, 451 (7th Cir. 1998);
Shvartsman v. Apfel, 138 F.3d 1196, 1199 (7th Cir. 1998),
Northeast did not dismiss Halfhill from his position; it
declined to renew his contract. Accordingly, he had no
right to invoke Article XIV.
   Finally, Halfhill maintains that his Article XIII evalua-
tion, together with his Article XIV rights, created a
“mutually explicit understanding” that Northeast would
notify him by January 1, 2003 if his contract was not
going to be renewed. See Crull v. Sunderman, 384 F.3d
453, 464 (7th Cir. 2004). However, as we have already
commented, Halfhill’s evaluation form did not assert that
Baker was permanently bound by his November 19, 2002
decision to recommend contract renewal. Rather, the
November 19 evaluation provided Halfhill an assessment
of Baker’s current impressions about Halfhill’s perfor-
mance. The form said nothing about what would happen
if those impressions changed. Under these circumstances,
no jury reasonably could find that Halfhill and North-
east had a mutual understanding that Northeast would
renew Halfhill’s contract.
10                                              No. 06-2204

     B. Due Process
  Even assuming, for purposes of argument, that North-
east deprived Halfhill of a property right, Northeast
provided Halfhill more than adequate process. To deter-
mine what process is due when the State deprives an
individual of property, courts look at three factors: (1) the
private interest affected by the official action; (2) the risk
of erroneous deprivation of such interest through the
procedures used and the probable value, if any, of addi-
tional procedural protections; and (3) the government’s
interest in maintaining the current procedures. See
Mathews v. Eldridge, 424 U.S. 319, 335 (1976). The
Supreme Court has held that where adequate post-
deprivation procedures are available, an individual with a
property interest in his continued employment is entitled
only to minimal predeprivation process: “oral or written
notice of the charges against him, an explanation of the
employer’s evidence, and an opportunity to present his
side of the story.” Cleveland Bd. of Educ. v. Loudermill,
470 U.S. 532, 546 (1985).
  Though Halfhill contends that he did not receive ade-
quate predeprivation process, the record indicates other-
wise. In the termination context, predeprivation process
may occur any time before a governmental entity stops
providing an employee benefits, even if that process
occurs after the termination decision. See Krentz v.
Robinson, 228 F.3d 897, 903 n.4 (8th Cir. 2000). Halfhill
has not offered evidence that he was deprived of a benefit
before August 15, 2003, the date that the 2003-2004 school
year began. Prior to August 15, Walters and Baker met
with Halfhill, told him that they were going to recom-
mend that the Board not renew his contract, and allowed
him to express why he disagreed with their decision. In
addition, the Board provided Halfhill its reasons for not
renewing his contract, met with him for more than an
hour, and allowed him to present his side of the story. This
No. 06-2204                                              11

predeprivation process was more than constitutionally
adequate.
   With regard to postdeprivation process, Halfhill concedes
that the Article XIV grievance procedure was nominally
adequate but nevertheless maintains that the procedure
he took part in was a sham. See Ryan v. Ill. Dept. of
Children & Family Servs., 185 F.3d 751, 762 (7th Cir.
1999). In Ryan, the plaintiffs, in response to a motion for
summary judgment, offered evidence that their employer,
the Illinois Department of Children and Family Services
(DCFS), manufactured reasons for their termination, that
an outside attorney hired to review the plaintiffs’ termina-
tions believed that DCFS had made up its mind to dis-
charge the plaintiffs before they received a hearing, and
that one of the individuals hired to investigate the plain-
tiffs believed that DCFS intended to terminate the plain-
tiffs regardless of the evidence. As a result, we held that
the plaintiffs had offered evidence that the proceedings
were a sham. Id.
  Halfhill’s evidence on this point is far less compelling
than that offered in Ryan. He first offers Walters’ state-
ment that arbitration was a “waste of time” because the
Board had previously rejected Halfhill’s argument. How-
ever, Walters’ statement—unlike the more direct evi-
dence cited in Ryan—provides no insight into whether
the various board members had an open mind when
considering whether to accept the arbitrator’s decision.
Walters’ statement was nothing more than a prediction
about the result of a procedure in which Walters took no
part.
  Halfhill also offers the Board’s disagreement with the
arbitrator’s decision, but the Board’s ultimate conclusion
is not evidence of bias. It is simply the outcome of the
procedure to which Halfhill assented in his collective
bargaining agreement. See Batagiannis, 454 F.3d at 741
12                                             No. 06-2204

(holding that a school board, which had decided to fire the
plaintiff in 2002 and 2003, was not biased when it re-
viewed its decision in 2004, because the 2004 hearing
was exactly what the plaintiff had agreed to in her collec-
tive bargaining agreement); Honore v. Douglas, 833 F.2d
565, 568 (5th Cir. 1987) (holding that a professor could
not demonstrate a procedural due process violation where
the Board of Regents had ultimate decision-making
authority and rejected a hearing committee’s recommenda-
tion to grant the professor tenure). Nor can Halfhill
demonstrate bias by pointing out that the Board’s final
decision came after it had already voted once not to renew
Halfhill’s contract. See Hudson v. City of Chicago, 374
F.3d 554, 563 (7th Cir. 2004) (holding that the plaintiffs
received adequate predeprivation process where a police
department made a preliminary decision to terminate
the plaintiffs, considered additional information sub-
mitted by the plaintiffs, and then decided to maintain its
original decision in favor of termination). Accordingly, the
district court correctly granted Northeast’s and denied
Halfhill’s motion for summary judgment on Halfhill’s
procedural due process claim.


     C. Breach of Contract
  For the reasons discussed above, Northeast did not
breach Halfhill’s employment contract by not renewing
it for a third year. The district court correctly granted
Northeast’s and denied Halfhill’s motion for summary
judgment on Halfhill’s breach of contract claim.


                    III. Conclusion
  For the foregoing reasons, we AFFIRM the district
court’s rulings.
No. 06-2204                                         13

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-28-06